Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J), entered February 7, 2006. The order denied plaintiffs application for a preliminary and permanent injunction enjoining defendant from continuing to use his land in violation of the Village of Fayetteville Zoning Code.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum:
Supreme Court properly denied the application of plaintiff pursuant to Village Law § 7-714 seeking a preliminary and permanent injunction enjoining defendant from continuing to use his land in violation of plaintiffs Zoning Code. Although “[a] municipality has authority to obtain a . . . preliminary injunction strictly enforcing its zoning [code] without application of the three-pronged test for injunctive relief’ (Incorporated, Vil. of Freeport v Jefferson Indoor Mar., 162 AD2d 434, 436 [1990]; see Town of Throop v Leema Gravel Beds, 249 AD2d 970, 971-972 [1998]), here plaintiff failed to establish a violation of its Zoning Code (cf. Town of Throop, 249 AD2d at 972). Present—Scudder, EJ., Gorski, Centra, Green and Pine, JJ.